UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 5, 2009 SOUTHERN MISSOURI BANCORP, INC. (Exact name of Registrant as specified in its Charter) Missouri 000-23406 43-1665523 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 531 Vine Street, Poplar Bluff, Missouri (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(573) 778-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under anyof the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) Pre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 8.01 Other Events On August 5, 2009, Southern Missouri Bancorp,
